Title: To James Madison from William Loughton Smith, 24 May 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


24 May 1801, Lisbon. Relays information from Humphreys in Madrid that pasha of Tripoli sent his cruisers out for American ships, probably beginning in early March, and that Humphreys sent word of this action to JM some time ago. “He coincides with me & our Consuls in Barbary in opinion that sending a naval force into the Meditn. is the only means of keeping peace with those Regencies.” Reports that Portuguese peace initiatives in Paris and with Spanish have stalled and military preparations are “going on here with activity.”
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 1 p.; marked private; docketed by Wagner.


